United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 29, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10827
                         Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

JAMES DAVID DANIEL,

                                               Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:92-CR-98
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant James David Daniel appeals the district

court’s revocation of his supervised release, which had been

imposed following his conviction of attempted possession of a

listed chemical with intent to manufacture a controlled substance.

     Daniel contends that his sentence was unreasonable because the

district court did not give adequate reasons for sentencing him

above the advisory guidelines range.        We need not decide the

appropriate standard of review for a sentence imposed on revocation

of supervised release in the wake of United States v. Booker, 543

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S. 220 (2005), because Daniel has not shown that his sentence was

either unreasonable or plainly unreasonable.   See United States v.

Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct.
1804 (2006).   Although it is in excess of the recommended range,

Daniel’s sentence is within the statutory maximum sentence that the

district court could have imposed.    Furthermore, a review of the

record demonstrates that the district court considered the relevant

sentencing factors.   See United States v. Smith, 440 F.3d 704, 707

(5th Cir. 2006).   Daniel’s sentence was neither unreasonable nor

plainly unreasonable.

AFFIRMED.




                                 2